Title: From George Washington to Timothy Pickering, 31 July 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir,
            Mount Vernon 31st July 95
          
          Your letter of the 27th instant was received by the last Post to Alexandria. I thank you for the information contained in it; as

I shall for any further communication of the sentiments of the people respecting the treaty, which you may be able to obtain, and think worthy of transmission: for, as it is an interesting subject, on which mens minds are a good deal occupied, I should like, as far as it is attainable, to know the result; especially that of cool and temperate characters. With great esteem & regard—I am Dr Sir your affecte
          
            Go: Washington
          
        